Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-48 are presented for examination. 
Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:I. 	Claims 1-25, drawn to securely command the I/O device to set a global lock on configuration registers of the I/O device in response to a secure command of the I/O device to enter the trusted I/O mode; receive configuration data indicative of the configuration registers of the I/O device in response to a securely command of the I/O device to set the global lock; securely command the I/O device to atomically release the global lock and set a fine-grained lock on one or more of the configuration registers in response to receipt of the configuration data; and provide the configuration data to a trusted execution environment of the computing device in response to a secure command of the I/O device to atomically release the global lock and set the fine-grained lock, classified in CPC class G06F 12/1408. 
II.	Claims 26-48, drawn to perform an authenticated key exchange protocol with the 1/0 device in response to authentication of the 1/0 device; verify a device configuration report in response to performance of the authenticated key exchange protocol, wherein the device configuration report is indicative of configuration registers of the 1/0 device; and send the device configuration report to a trusted execution environment of the computing device in response to verification of the device configuration report, classified in CPC class H04L 9/0891.

The examiner has required restriction between subcombinations usable together.Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of theallowable subcombination will be examined for patentability in accordance with 37 CFR1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in acontinuation or divisional application is anticipated by, or includes all the limitations of, aclaim that is allowable in the present application, such claim may be subject toprovisional statutory and/or nonstatutory double patenting rejections over the claims ofthe instant application. 
4. 	Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not requiredbecause the inventions have acquired a separate status in the art in view of theirdifferent classification, restriction for examination purposes as indicated is proper.5. Because these inventions are independent or distinct for the reasons given. 
6. 	Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not requiredbecause the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated isproper. 
7. 	Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species or invention to be examined even though therequirement be traversed (37 CFR 1.143) and (ii) identification of the claimsencompassing the elected invention. 
The election of an invention or species may be made with or without traverse. Toreserve a right to petition, the election must be made with traverse. If the reply does notdistinctly and specifically point out supposed errors in the restriction requirement, theelection shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are notpatentably distinct, applicant should submit evidence or identify such evidence now ofrecord showing the inventions or species to be obvious variants or clearly admit on therecord that this is the case. In either instance, if the examiner finds one of the inventionsunpatentable over the prior art, the evidence or admission may be used in a rejectionunder 35 U.S.C.103(a) of the other invention. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436